DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Claims 1-5 and 7 are pending. Claims 6 and 8-16 are canceled. Claims 1 and 5 are amended.
	The previous rejection of claim 5 under 35 U.S.C. 102 (a)(2) is withdrawn, necessitated by the applicant amendment. 
	The previous rejection of claim 1 under 35 U.S.C. 103 is withdrawn, necessitated by the applicant amendment.

	Allowable Subject Matter
Claims 1-5 and 7 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claim 1, recites the limitation to a A method for purification of contaminated oil, comprising the steps of: providing contaminated oil and a separation aid in a tank (3); waiting for allowing a sludge phase comprising the separation aid together with impurities from the oil to settle in a bottom part (4) of the tank (3); and reusing the sludge phase for purification of new contaminated oil by mixing the sludge phase with the new contaminated oil.

The method comprises providing a paraffinic hydrocarbon isolation composition comprising isopropylamine dodecylbenzene sulfonate, a surfactant, and a solvent; contacting the sludge with the paraffinic hydrocarbon isolation composition; and allowing the paraffinic hydrocarbon isolation composition to separate the sludge into a three phase separation comprising a paraffinic hydrocarbon layer, a water layer, and a layer of settled solids (see abstract).
Matza does not however disclose reusing the sludge phase for purification of the new contaminated oil.
After reconsideration of the record and as agreed in the interview summary filed on 12/04/2020, the Examiner agrees with the applicant that Owen fails to remedy this deficiency. 
With respect to claim 5, the claim has been amended to include the limitation of previously allowable subject matter of claim 6, wherein the system comprising “a sludge removing device (21) connected to the at least one second outlet (9) and arranged for removing sludge from the tank (3); a separation aid adding device (23) connected to the at least one inlet (5) and 
Consequently it is the Examiner position the claimed invention is patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C VALENCIA whose telephone number is (571)270-7709.  The examiner can normally be reached on Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571 272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 






/JUAN C VALENCIA/Examiner, Art Unit 1771     

/Randy Boyer/
Primary Examiner, Art Unit 1771